 



Exhibit 10.1

 
 

PURCHASE AGREEMENT

 

$500,000,000

R.J. REYNOLDS TOBACCO HOLDINGS, INC.

$300,000,000 6.500% Secured Notes due 2010

$200,000,000 7.300% Secured Notes due 2015

guaranteed by

the Guarantors listed on Schedule 1 hereto

 
 

 



--------------------------------------------------------------------------------



 



Purchase Agreement

June 22, 2005

Citigroup Global Markets Inc.
     388 Greenwich Street
     New York, New York 10013

J.P. Morgan Securities Inc.
     270 Park Avenue
     New York, New York 10017

As Representatives of the
several Initial Purchasers listed
in Schedule 2 hereto

Ladies and Gentlemen:

     R.J. Reynolds Tobacco Holdings, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the several Initial Purchasers listed
in Schedule 2 hereto (the “Initial Purchasers”), for whom you are acting as
representatives (the “Representatives”), $300,000,000 principal amount of its
6.500% Secured Notes due 2010 (the “2010 Notes”) and $200,000,000 principal
amount of its 7.300% Secured Notes due 2015 (the “2015 Notes” and together with
the 2010 Notes, the “Securities”). The Securities will be issued pursuant to an
Indenture dated as of May 20, 2002, as amended by a first supplemental indenture
dated as of June 30, 2003, and a second supplemental indenture dated as of
July 30, 2004 among the Company, Reynolds American Inc., a North Carolina
corporation (“RAI”), the other Guarantors listed in Schedule 1 hereto (together
with RAI, the “Guarantors”), and The Bank of New York, as trustee (the
“Trustee”), and will be guaranteed by the Guarantors (the “Guarantee”).

     The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company and the Guarantors have
prepared a preliminary offering memorandum dated June 21, 2005 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company and the Guarantors to the Initial Purchasers pursuant to the
terms of this Agreement. The Company and the Guarantors hereby confirm that they
have authorized the use of the Preliminary Offering Memorandum and the Offering
Memorandum in connection with the offering and resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Offering Memorandum. References herein to the Preliminary

 



--------------------------------------------------------------------------------



 



Offering Memorandum and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein.

     Holders of the Securities (including the Initial Purchasers and their
direct and indirect transferees) will be entitled to the benefits of a
Registration Rights Agreement, to be dated the Closing Date (as defined below)
and substantially in the form attached hereto as Exhibit A (the “Registration
Rights Agreement”), pursuant to which the Company and the Guarantors will agree
to file one or more registration statements with the Securities and Exchange
Commission (the “Commission”) providing for the registration under the
Securities Act of the Securities or the Exchange Securities referred to (and as
defined) in the Registration Rights Agreement.

     The Company and the Guarantors hereby confirm their agreement with the
several Initial Purchasers concerning the purchase and resale of the Securities,
as follows:

     1. Purchase and Resale of the Securities. (a) The Company and the
Guarantors agree to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of the 2010 Notes
and the 2015 Notes set forth opposite such Initial Purchaser’s name in
Schedule 2 hereto at a price equal to 98.601% of the principal amount of the
2010 Notes and 98.346% of the principal amount of the 2015 Notes, in each case,
plus accrued interest, if any, from June 29, 2005 to the Closing Date. The
Company will not be obligated to deliver any of the Securities except upon
payment for all the Securities to be purchased as provided herein.

     (b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Offering Memorandum. Each
Initial Purchaser, severally and not jointly, represents, warrants and agrees
that:

     (i) it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;

     (ii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

     (iii) it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

2



--------------------------------------------------------------------------------



 



     (A) within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or

     (B) in accordance with the restrictions set forth in Annex A hereto.

     (c) Each Initial Purchaser acknowledges and agrees that the Company and the
Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Sections 5(f), 5(g), 5(h) and 5(i), counsel for the
Company and the Guarantors, McDara P. Folan, III, Senior Vice President, Deputy
General Counsel and Secretary of RAI and Senior Vice President and Secretary of
the Company, special counsel for the Company and the Guarantors, and counsel for
the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (b)(iii)(B)
above (including Annex A hereto), and each Initial Purchaser hereby consents to
such reliance.

     (d) The Company acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

     2. Payment and Delivery. (a) Payment for and delivery of the Securities
will be made at the offices of Davis Polk & Wardwell, 450 Lexington Avenue, New
York, New York 10017 at 10:00 A.M., New York City time, on June 29, 2005, or at
such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date.”

     (b) Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company,
for the account of the Initial Purchasers, of one or more global notes
representing each of the 2010 Notes and the 2015 Notes (collectively, the
“Global Notes”), with any transfer taxes payable in connection with the sale of
the Securities duly paid by the Company. The Global Notes will be made available
for inspection by the Representatives not later than 1:00 P.M., New York City
time, on the business day prior to the Closing Date.

     3. Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to each
Initial Purchaser that:

3



--------------------------------------------------------------------------------



 



     (a) Offering Memorandum. The Preliminary Offering Memorandum, as of its
date, did not, and the Offering Memorandum, in the form first used by the
Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and each of the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company and
the Guarantors in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum and the Offering
Memorandum.

     (b) Incorporated Documents. Except for the annual report on Form 10-K for
the year ended December 31, 2004, prior to its amendment, the documents
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum, when filed with the Commission, conformed or will conform,
as the case may be, in all material respects with the requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, and did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

     (c) Financial Statements. The financial statements and the related
schedules and notes thereto included or incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum comply in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as applicable, and present fairly the financial position of RAI
and its subsidiaries, as of the dates indicated and the results of operations
and the changes in cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods covered thereby;
and the other financial information included or incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum has been derived
from the accounting records of RAI and its subsidiaries, and presents fairly the
information shown thereby; and the pro forma financial information and the
related notes thereto included or incorporated by reference in the Preliminary
Offering Memorandum and the Offering Memorandum have been prepared in accordance
with the Commission’s rules and guidance with respect to pro forma financial
information, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Preliminary Offering Memorandum and the
Offering Memorandum.

     (d) No Material Adverse Change. There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the financial condition or results of the operations of RAI and its
subsidiaries, taken as a whole, from that set forth in the Preliminary Offering
Memorandum and the Offering Memorandum.

4



--------------------------------------------------------------------------------



 



     (e) Organization and Good Standing. The Company and each Guarantor (other
than RJR Packaging) have been duly incorporated, are validly existing and in
good standing under the laws of their respective jurisdictions of organization,
have the corporate power and authority to own property and to conduct their
respective businesses as described in the Preliminary Offering Memorandum and
the Offering Memorandum and are duly qualified to transact business and are in
good standing in each jurisdiction in which the conduct of their respective
business or their respective ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, individually or in the aggregate, have a material
adverse effect on the business, properties, management, financial position,
results of operations or prospects of RAI and its subsidiaries, taken as a whole
or on the performance by the Company and the Guarantors of their obligations
under the Securities and the Guarantee (a “Material Adverse Effect”). RJR
Packaging is duly formed, validly existing and in good standing as a limited
liability company under the laws of the State of Delaware and has the limited
liability company power and authority to conduct its business as described in
the Preliminary Offering Memorandum and the Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or the ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect.

     (f) Capitalization. RAI has an authorized capitalization as set forth in
the Preliminary Offering Memorandum and the Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of the Company and each other subsidiary of RAI have been
duly and validly authorized and issued, are fully paid and non-assessable
(except, in the case of any foreign subsidiary, for directors’ qualifying shares
and except as otherwise described in the Offering Memorandum) and are owned
directly or indirectly by RAI, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party (except as otherwise described in the Offering Memorandum).

     (g) Due Authorization. The Company and the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities
(including each related Guarantee), the Exchange Securities, and the
Registration Rights Agreement (collectively, the “Transaction Documents”) and to
perform their respective obligations hereunder and thereunder; and all action
required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents by the Company and the Guarantors
and the consummation of the transactions contemplated thereby has been duly and
validly taken.

     (h) The Indenture. The Indenture has been duly authorized, executed and
delivered by the Company and the Guarantors and constitutes a valid and legally
binding agreement of the Company and the Guarantors enforceable against the
Company and the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement

5



--------------------------------------------------------------------------------



 



of creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

     (i) The Securities and the Guarantee. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; the Guarantee contained in the Indenture,
assuming (i) the taking of all necessary corporate action to approve the
issuance and terms of the Guarantee and related matters by the Board of
Directors of each of the Guarantors, a duly constituted and acting committee of
such Board or duly authorized officers of each of the Guarantors or in the case
of RJR Packaging, the sole member, (ii) the due execution, authentication,
issuance and delivery of the Securities underlying the Guarantee upon payment
for and delivery of the Securities in accordance with this Agreement and
(iii) the due execution, delivery and issuance of the Guarantee, will constitute
the valid and legally binding obligation of each of the Guarantors enforceable
against each of the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and entitled to the benefits of the Indenture.

     (j) The Exchange Securities. On the Closing Date, the Exchange Securities
will have been duly authorized by the Company and each related Guarantee will
have been duly authorized by the respective Guarantor thereof and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, and the Guarantors, as guarantors, enforceable against the Company and
the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

     (k) Purchase and Registration Rights Agreements. This Agreement has been
duly authorized, executed and delivered by the Company and the Guarantors; and
the Registration Rights Agreement has been duly authorized by the Company and
the Guarantors and, when duly executed and delivered in accordance with its
terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and the Guarantors enforceable against the
Company and the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy.

     (l) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in the
Preliminary Offering Memorandum and the Offering Memorandum.

6



--------------------------------------------------------------------------------



 



     (m) No Violation or Default. None of the Company, RAI or any of its
subsidiaries is (i) in violation of its charter, by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company, RAI or any of its subsidiaries is a party or by
which the Company, RAI or any of its subsidiaries is bound or to which any of
the property or assets of the Company, RAI or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

     (n) No Conflicts. The execution, delivery and performance by the Company
and the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (including the Guarantees) and
compliance by the Company and the Guarantors with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or, except as contemplated by the
Transaction Documents, result in the creation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company, RAI or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company, RAI or any of its
subsidiaries is a party or by which the Company, RAI or any of its subsidiaries
is bound or to which any of the property or assets of the Company, RAI or any of
its subsidiaries is subject, (ii) result in any violation of the provisions of
the charter, by-laws or similar organizational documents of the Company, RAI or
any of its subsidiaries or (iii) result in the violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

     (o) No Consents Required. Assuming the accuracy of the Initial Purchasers’
representations and warranties contained herein and their compliance with the
agreements herein, no consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and RAI of each of the Transaction Documents to which each is a party, the
issuance and sale of the Securities (including the Guarantee) and compliance by
the Company and RAI with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and
(ii) with respect to the Exchange Securities (including the related guarantee)
under the Securities Act and applicable state securities laws as contemplated by
the Registration Rights Agreement.

7



--------------------------------------------------------------------------------



 



     (p) Legal Proceedings. There are no legal or governmental proceedings
pending or, to the best of the Company’s knowledge, threatened to which the
Company, RAI or any of its subsidiaries is or may be a party or to which any of
their properties is subject other than proceedings accurately described in all
material respects in, or incorporated by reference into, the Preliminary
Offering Memorandum and the Offering Memorandum and proceedings that would not
have a Material Adverse Effect on the power or ability of the Company or any
Guarantor to perform its obligations under the Transaction Documents or to
consummate the transactions contemplated by the Preliminary Offering Memorandum
and the Offering Memorandum.

     (q) Environmental Laws. The Company and each of the Guarantors (i) is in
compliance with any and all applicable federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
its respective business and (iii) is in compliance with all terms and conditions
of any such permit, license or approval, except as described in the Preliminary
Offering Memorandum and the Offering Memorandum and except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect. There are no costs or liabilities associated
with Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, singly or in the aggregate, have a Material Adverse Effect, except as
described in the Preliminary Offering Memorandum and the Offering Memorandum.

     (r) Independent Accountants. KPMG LLP, who has certified certain financial
statements of RAI and its subsidiaries, is an independent registered public
accounting firm with respect to RAI and its subsidiaries as required by the
Securities Act.

     (s) Investment Company Act. None of the Company, RAI or any of its
subsidiaries is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Offering Memorandum will be, an “investment company” or an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder
(collectively, “Investment Company Act”).

     (t) No Broker’s Fees. None of the Company, RAI or any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against any of them
or any Initial Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Securities.

8



--------------------------------------------------------------------------------



 



     (u) Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

     (v) No Integration. None of the Company, any Guarantor or any of its
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

     (w) No General Solicitation or Directed Selling Efforts. None of the
Company, any Guarantor or any of its affiliates or any other person acting on
its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

     (x) Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex A hereto) and their compliance with their agreements set forth therein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement and the
Offering Memorandum, to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act.

     (y) No Stabilization. Neither the Company nor any Guarantor has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

     (z) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in the Preliminary Offering
Memorandum and the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

9



--------------------------------------------------------------------------------



 



     4. Further Agreements of the Company and the Guarantors. The Company and
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

     (a) Delivery of Copies. The Company and the Guarantors will deliver to the
Initial Purchasers as many copies of the Preliminary Offering Memorandum and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

     (b) Amendments or Supplements. Before making or distributing any amendment
or supplement to the Preliminary Offering Memorandum or the Offering Memorandum
or filing with the Commission any document that will be incorporated by
reference therein, the Company and the Guarantors will furnish to the
Representatives and counsel for the Initial Purchasers a copy of the proposed
amendment or supplement or document to be incorporated by reference therein for
review, and will not distribute any such proposed amendment or supplement or
file any such document with the Commission (unless so required by law) to which
the Representatives reasonably object.

     (c) Notice to the Representatives. The Company and the Guarantors will
advise the Representatives promptly, and confirm such advice in writing, (i) of
the issuance by any governmental or regulatory authority of any order preventing
or suspending the use of the Preliminary Offering Memorandum or the Offering
Memorandum or the initiation or threatening of any proceeding for that purpose;
(ii) of the occurrence of any event at any time prior to the completion of the
initial offering of the Securities as a result of which the Offering Memorandum
as then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company or the Guarantors of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
and the Guarantors will use their reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of the Preliminary
Offering Memorandum or the Offering Memorandum or suspending any such
qualification of the Securities and, if any such order is issued, will use their
reasonable best efforts to obtain as soon as possible the withdrawal thereof.

     (d) Ongoing Compliance of the Offering Memorandum. If at any time prior to
the completion of the initial offering of the Securities (i) any event shall
occur or condition shall exist as a result of which the Offering Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Offering Memorandum to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, file with

10



--------------------------------------------------------------------------------



 



the Commission any document to be incorporated by reference therein and furnish
to the Initial Purchasers, and to such dealers as the Representatives may
designate, such amendments or supplements to the Offering Memorandum as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (or including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

     (e) Blue Sky Compliance. The Company and the Guarantors will cooperate with
the Initial Purchasers to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request and will continue such qualifications in effect so long as
required for the offering and resale of the Securities; provided that neither
the Company nor any Guarantor shall be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

     (f) Clear Market. During the period from the date hereof through and
including the Closing Date, the Company and the Guarantors will not, without the
prior written consent of the Representatives, offer, sell, contract to sell or
otherwise dispose of any debt securities issued or guaranteed by the Company or
the Guarantors and having a tenor of more than one year.

     (g) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities as described in the Offering Memorandum under the heading “Use
of Proceeds.”

     (h) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and the Guarantors will, during any period in which
any Guarantor is not subject to and in compliance with Section 13 or 15(d) of
the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

     (i) DTC. The Company and the Guarantors will assist the Initial Purchasers
in arranging for the Securities to be eligible for clearance and settlement
through The Depository Trust Company (“DTC”).

     (j) No Resales by the Company and the Guarantors. Until the issuance of the
Exchange Securities, the Company and the Guarantors will not, and will not
permit any of their affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company, the Guarantors or any of their
affiliates and resold in a transaction registered under the Securities Act.

11



--------------------------------------------------------------------------------



 



     (k) No Integration. None of the Company, any Guarantor or any of their
affiliates (as defined in Rule 501(b) of Regulation D) will, directly or through
any agent, sell, offer for sale, solicit offers to buy or otherwise negotiate in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

     (l) No General Solicitation or Directed Selling Efforts. None of the
Company, any Guarantor or any of its affiliates or any other person acting on
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

     (m) No Stabilization. Neither the Company nor any Guarantor will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

     (n) Filing of Exchange Act Documents. The Company will file promptly all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act.

     5. Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

     (a) Representations and Warranties. The representations and warranties of
the Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

     (b) No Downgrade. Subsequent to the execution and delivery of this
Agreement, (i) no downgrading shall have occurred in the rating accorded the
Securities or any other debt securities or preferred stock issued or guaranteed
by the Company or the Guarantors by any “nationally recognized statistical
rating organization”, as such term is defined by the Commission for purposes of
Rule 436(g)(2) under the Securities Act; and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any
Guarantor or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

12



--------------------------------------------------------------------------------



 



     (c) No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(d) hereof
shall have occurred or shall exist, which event or condition is not described in
the Offering Memorandum (excluding any amendment or supplement thereto or any
document filed with the Commission after the date hereof and incorporated by
reference therein) and the effect of which in the reasonable judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement and the Offering Memorandum.

     (d) Officer’s Certificate. The Representatives shall have received on and
as of the Closing Date a certificate of an executive officer of the Company and
of each of the Guarantors who has specific knowledge of the Company’s or such
Guarantor’s financial matters and is satisfactory to the Representatives
(i) confirming that such officer has carefully reviewed the Offering Memorandum
and, to the best knowledge of such officer, the representation set forth in
Section 3(a) hereof is true and correct, (ii) confirming that the other
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct and that the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b) and (c) above (such officer need not
certify as to the judgment of the Representatives with respect to paragraph
(c) above).

     (e) Comfort Letters. On the date of this Agreement and on the Closing Date,
each of KPMG LLP and Deloitte & Touche LLP shall have furnished to the
Representatives, at the request of the Company and the Guarantors, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in the Preliminary Offering Memorandum and the Offering Memorandum;
provided that the letter delivered on the Closing Date shall use a “cut-off”
date no more than three business days prior to the Closing Date.

     (f) Opinion of Counsel for the Company and the Guarantors. Kilpatrick
Stockton LLP, counsel for the Company and the Guarantors, shall have furnished
to the Representatives, at the request of the Company and the Guarantors, their
written opinion, dated the Closing Date and addressed to the Initial Purchasers,
in form and substance reasonably satisfactory to the Representatives, to the
effect set forth in Annex B hereto.

     (g) Opinion of McDara P. Folan, III. McDara P. Folan, III, Senior Vice
President, Deputy General Counsel and Secretary of RAI and Senior Vice President
and Secretary of the Company, shall have furnished to the Representatives, at
the request of the Company and the Guarantors, his written opinion, dated the
Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in Annex
C hereto.

13



--------------------------------------------------------------------------------



 



     (h) Opinion of Special Counsel for the Company and the Guarantors. Womble
Carlyle Sandridge & Rice, special counsel for the Company and the Guarantors,
shall have furnished to the Representatives, at the request of the Company and
the Guarantors, their written opinion, dated the Closing Date and addressed to
the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex D hereto.

     (i) Opinion of Counsel for the Initial Purchasers. The Representatives
shall have received on and as of the Closing Date an opinion of Davis Polk &
Wardwell, counsel for the Initial Purchasers, with respect to such matters as
the Representatives may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.

     (j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantee; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantee.

     (k) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and the
Guarantors in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

     (l) Registration Rights Agreement. The Initial Purchasers shall have
received a counterpart of the Registration Rights Agreement that shall have been
executed and delivered by a duly authorized officer of the Company and of each
Guarantor.

     (m) DTC. The Securities shall be eligible for clearance and settlement
through DTC.

     (n) Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Representatives such further
certificates and documents as the Representatives may reasonably request.

     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchasers.

14



--------------------------------------------------------------------------------



 



     6. Indemnification and Contribution.

     (a) Indemnification of the Initial Purchasers. The Company and the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
reasonable losses, claims, damages and liabilities (including, without
limitation, reasonable legal fees and other expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum or the Offering Memorandum (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except insofar as
such losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser furnished to the Company and the Guarantors in writing by such Initial
Purchaser through the Representatives expressly for use therein; provided, that
with respect to any such untrue statement in or omission from the Preliminary
Offering Memorandum, the indemnity agreement contained in this paragraph
(a) shall not inure to the benefit of any Initial Purchaser to the extent that
the sale to the person asserting any such loss, claim, damage or liability was
an initial resale by such Initial Purchaser and any such loss, claim, damage or
liability of or with respect to such Initial Purchaser results from the fact
that both (i) a copy of the Offering Memorandum (excluding any documents
incorporated by reference therein) was not sent or given to such person at or
prior to the written confirmation of the sale of such Securities to such person
and (ii) the untrue statement in or omission from such Preliminary Offering
Memorandum was corrected in the Offering Memorandum unless, in either case, such
failure to deliver the Offering Memorandum was a result of non-compliance by the
Company and the Guarantors with the provisions of Section 4 hereof.

     (b) Indemnification of the Company and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, the Guarantors and their respective directors and officers and each
person, if any, who controls the Company or any Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company and the Guarantors in writing by such
Initial Purchaser through the Representatives expressly for use in the
Preliminary Offering Memorandum and the Offering Memorandum (or any amendment or
supplement thereto); it being understood that the only such information consists
of the following: the fourth sentence of the tenth

15



--------------------------------------------------------------------------------



 



paragraph under the heading “Plan of Distribution” and the eleventh, thirteenth
and fifteenth paragraphs under the heading “Plan of Distribution.”

     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 6 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 6. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 6 that the Indemnifying Person may designate in such proceeding and
shall pay the reasonable fees and expenses of such counsel related to such
proceeding, as incurred upon the receipt by the Indemnifying Person of an
invoice therefor. In any such proceeding, any Indemnified Person shall have the
right to retain its own counsel, but the reasonable fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such reasonable fees and expenses shall be reimbursed as they are incurred upon
the receipt by the Indemnifying Person of an invoice therefor. Any such separate
firm for any Initial Purchaser, its affiliates, directors and officers and any
control persons of such Initial Purchaser shall be designated in writing by the
Representatives and any such separate firm for the Company, the Guarantors and
any control persons of the Company and the Guarantors shall be designated in
writing by the Company and the Guarantors. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and

16



--------------------------------------------------------------------------------



 



expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Guarantors or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

     (e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims,

17



--------------------------------------------------------------------------------



 



damages and liabilities referred to in paragraph (d) above shall be deemed to
include, subject to the limitations set forth above, any reasonable legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim subject to the receipt by the Indemnifying Person of an invoice
therefor. Notwithstanding the provisions of this Section 6, in no event shall an
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Securities exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 6 are several in proportion
to their respective purchase obligations hereunder and not joint.

     (f) Non-Exclusive Remedies. The remedies provided for in this Section 6 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

     7. Termination. This Agreement may be terminated in the absolute discretion
of the Representatives, by notice to the Company and the Guarantors, if after
the execution and delivery of this Agreement and prior to the Closing Date
(a) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (b) trading of any
securities issued or guaranteed by the Company or the Guarantors shall have been
suspended on any exchange or in any over-the-counter market; (c) a general
moratorium on commercial banking activities shall have been declared by federal
or New York State authorities; or (d) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the judgment of the
Representatives, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement and the Offering
Memorandum.

     8. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company and the Guarantors on the terms contained in this
Agreement. If, within 36 hours after any such default by any Initial Purchaser,
the non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company and the Guarantors shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company and the Guarantors may postpone the Closing Date for up to five full
business days in order to effect any changes that in the opinion of counsel for
the

18



--------------------------------------------------------------------------------



 



Company and the Guarantors or counsel for the Initial Purchasers may be
necessary in the Offering Memorandum or in any other document or arrangement,
and the Company and the Guarantors agree to promptly prepare any amendment or
supplement to the Offering Memorandum that effects any such changes. As used in
this Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 2 hereto that, pursuant to this Section 8, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

     (b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company and the Guarantors as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Company and the Guarantors shall have the
right to require each non-defaulting Initial Purchaser to purchase the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder
plus such Initial Purchaser’s pro rata share (based on the principal amount of
Securities that such Initial Purchaser agreed to purchase hereunder) of the
Securities of such defaulting Initial Purchaser or Initial Purchasers for which
such arrangements have not been made.

     (c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company and the Guarantors as provided
in paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company and the Guarantors shall not exercise the
right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers. Any
termination of this Agreement pursuant to this Section 8 shall be without
liability on the part of the Company or the Guarantors, except that the
provisions of Section 6 hereof shall not terminate and shall remain in effect.

     (d) Nothing contained herein shall relieve a defaulting Initial Purchaser
of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

     9. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
the Guarantors jointly and severally agree to pay or cause to be paid all costs
and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred

19



--------------------------------------------------------------------------------



 



in connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Company and the Guarantors in connection with any “road
show” presentation to potential investors.

     (b) If (i) this Agreement is terminated pursuant to Section 7, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement other than pursuant to
Section 8, the Company and the Guarantors jointly and severally agree to
reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the reasonable fees and expenses of their counsel upon the receipt by
the Company of an invoice therefor) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

     10. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 6
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

     11. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

     12. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended; (d) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (e) the term “significant subsidiary” has
the meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

20



--------------------------------------------------------------------------------



 



     13. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by Citigroup Global Markets, Inc. or
J.P. Morgan Securities Inc. on behalf of the Initial Purchasers, and any such
action taken by Citigroup Global Markets, Inc. or J.P. Morgan Securities Inc.
shall be binding upon the Initial Purchasers.

     (b) Notices. All such notices and communications hereunder shall be in
writing and shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; five business days after being deposited in the
mail, postage prepaid, if mailed; when answered back, if telexed; when receipt
is acknowledged, if telecopied; and on the next Business Day if timely delivered
to an air courier guaranteeing overnight delivery. Notices to the Initial
Purchasers shall be given to the Representatives c/o Citigroup Global Markets
Inc., 388 Greenwich Street, New York, New York 10013, Telecopy No.:
(212) 723-8971, Attention: Thomas Reader, Director and c/o J.P. Morgan
Securities Inc., 270 Park Avenue, New York, New York 10017, Telecopy No.:
(212) 834-6702, Attention: Maria Sramek, Managing Director. Notices to the
Company and the Guarantors shall be given to them at R.J. Reynolds Tobacco
Holdings Inc., 401 North Main Street, Winston-Salem, North Carolina 27102,
Telecopy No.: (336) 741-2998, Attention: General Counsel.

     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

21



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

         
 
  Very truly yours,
 
       
 
  R.J. REYNOLDS TOBACCO HOLDINGS, INC.
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: SVP and Treasurer
 
       
 
  REYNOLDS AMERICAN INC.
     AS GUARANTOR
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: SVP and Treasurer
 
       
 
  RJR ACQUISITION CORP.,
     as GUARANTOR
 
       
 
  By   /s/ McDara P. Folan, III
 
       
 
      Title: VP and Assistant Secretary
 
       
 
  R. J. REYNOLDS TOBACCO COMPANY,
     as Guarantor
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: SVP and Treasurer

 



--------------------------------------------------------------------------------



 



         
 
  R. J. REYNOLDS TOBACCO CO.,
     as Guarantor
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: VP and Treasurer
 
       
 
  RJR PACKAGING, LLC,
     as Guarantor
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: VP and Treasurer
 
       
 
  FHS, INC.,
     as Guarantor
 
       
 
  By   /s/ Caroline M. Price
 
       
 
      Title: President
 
       
 
  GMB, INC.,
     as Guarantor
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: Treasurer
 
       
 
  BWT BRANDS, INC.,
     as Guarantor
 
       
 
  By   /s/ Daniel A. Fawley
 
       
 
      Title: Treasurer

 



--------------------------------------------------------------------------------



 



          Accepted: June 22, 2005      
CITIGROUP GLOBAL MARKETS, INC.    
 
        For itself and on behalf of the several Initial Purchasers listed in
Schedule 2 hereto.    
 
       
By
  /s/ Brian D. Bednarski    
 
       
 
  Authorized Signatory    
 
        J.P. MORGAN SECURITIES INC.    
 
        For itself and on behalf of the several Initial Purchasers listed in
Schedule 2 hereto.    
 
       
By
  /s/ Maria Sramek    
 
       
 
  Vice President    

 



--------------------------------------------------------------------------------



 



Schedule 1

Guarantors

Reynolds American Inc., a North Carolina corporation

RJR Acquisition Corp., a Delaware corporation

R. J. Reynolds Tobacco Company, a North Carolina corporation

R. J. Reynolds Tobacco Co., a Delaware corporation

RJR Packaging, LLC, a Delaware corporation

FHS, Inc., a Delaware corporation

GMB, Inc., a North Carolina corporation

BWT Brands, Inc., a Delaware corporation

 



--------------------------------------------------------------------------------



 



Schedule 2

Initial Purchasers

                      Aggregate Principal     Aggregate Principal       Amount
of 2010     Amount of 2015       Notes to be     Notes to be   Initial Purchaser
  Purchased     Purchased  
Citigroup Global Markets Inc.
  $ 115,500,000     $ 77,000,000  
J.P. Morgan Securities, Inc.
    115,500,000       77,000,000  
Lehman Brothers Inc.
    22,500,000       15,000,000  
Mizuho International plc
    17,100,000       11,400,000  
Scotia Capital (USA) Inc.
    12,000,000       8,000,000  
BNY Capital Markets, Inc.
    8,700,000       5,800,000  
Wachovia Capital Markets, LLC
    8,700,000       5,800,000  
 
           
Total
  $ 300,000,000     $ 200,000,000  
 
           

 